In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

Nos. 03-2734 & 03-3427
UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
                              v.
DEWAYNE LEWIS,
                                        Defendant-Appellant.


DEWAYNE LEWIS,
                                           Plaintiff-Appellant,
                              v.

SUSAN BOLDEN, Branch Manager of the
Midwest America Federal Credit Union,
                                          Defendant-Appellee.
                        ____________
      Appeals from the United States District Court for the
       Northern District of Indiana, Fort Wayne Division.
     Nos. 1:03-CV-211, 1:03-CV-234—William C. Lee, Judge.
                        ____________
   ARGUED SEPTEMBER 21, 2004—DECIDED JUNE 15, 2005
                   ____________




  Before MANION, ROVNER, and WOOD, Circuit Judges.
  WOOD, Circuit Judge. Although almost anyone might feel
harassed to some degree when a lawsuit is filed against her,
special problems arise when that individual is a victim or
2                                   Nos. 03-2734 & 03-3427

a witness of a crime, and the plaintiff is associated with a
suspect. Susan Bolden, the Branch Manager for the Mid-
west America Federal Credit Union (Credit Union), was
such a defendant. The district court decided that Bolden
was entitled to protection under the Victim Witness and
Protection Act of 1982 (the Act), Pub. L. No. 97-291, 96 Stat.
1248 (Section 4 of Pub. L. 97-291, codified at 18 U.S.C.
§§ 1512, 1513, 1514, and 1515), which protects victims and
witnesses of federal crimes from “harassment.”
  The events in this case arose out of Bolden’s effort to co-
operate with a federal investigation of a bank robbery that
she witnessed, and of which she was a victim. Dewayne
Lewis was not the primary suspect in the robbery, but
circumstantial evidence indicated that he might have had
some role in it. Bolden turned over the names and social se-
curity numbers of both Lewis and Todd Andrews, the pri-
mary suspect to federal authorities investigating the bank
robbery. For her trouble, she was rewarded with this suit by
Lewis, seeking $2 million in damages under 42 U.S.C.
§ 1983 for her role in helping the police—assistance that he
claimed violated his rights under the Fourth Amendment.
The district court took two actions to which Lewis takes
exception here. First, it entered a protective order under 18
U.S.C. § 1514(b) of the Act against Lewis in which it
characterized the lawsuit as “harassment” of Bolden and
commanded Lewis to desist. Second, it dismissed Lewis’s
complaint under FED. R. CIV. P. 12(b)(6). We affirm both the
judgment and the protective order.


                              I
  The underlying facts are, for the most part, undisputed.
On November 28, 2001, the Credit Union was robbed by two
masked gunmen. Bolden, on the job as the Branch Man-
ager, witnessed the crime. The district court found in its
memorandum decision on the requested protective order
Nos. 03-2734 & 03-3427                                     3

that Bolden was interviewed shortly after the robbery by
Detective Vaughn of the Allen County Sheriff’s Department.
As Vaughn was conducting the interview, both Vaughn and
Bolden heard a radio transmission from the Fort Wayne
police indicating that they may have located a witness.
Specifically, the field officers said that a maroon Cadillac
with three black males had pulled up next to a vehicle at an
apartment complex and the occupants had begun trans-
ferring bags or equipment into the other car and tossing
items up onto the roof. Bolden then reported to Vaughn that
a few days earlier, a maroon Cadillac had been seen
cruising around the bank’s parking lot in the early morning.
One or more of the occupants—also an African-American
male—had gone into the Credit Union and conducted a
transaction. Suspicious, the employees had kept a record of
the names of the individuals who had transacted business
in the bank. They also wrote down a partial license plate
number. At some point—unspecified in the district court’s
order—Vaughn was given those names. He ran the informa-
tion through the Bureau of Motor Vehicles and found that
Lewis had a maroon Cadillac registered to his name.
  Another official investigating the robberies was Special
Agent Restituto Loran, an FBI agent who was a member of
the local Federal Bank Robbery Task Force (Task Force).
Agent Loran also reported the substance of the information
collected by Vaughn. Agent Loran’s affidavits, however, do
not clearly indicate what the employees witnessed. Accord-
ing to his November 30, 2001, affidavit, prepared immedi-
ately after the robbery, the employees were able to identify
only Andrews from the record of the earlier transaction.
Loran’s later affidavit, which had been prepared to support
the government’s request for a protective order filed on
June 6, 2003, asserted that the Credit Union employees had
identified both Andrews and Lewis as the individuals in-
volved in the earlier incident. Either way, there is no doubt
that after she overheard the radio dispatch, Bolden con-
4                                   Nos. 03-2734 & 03-3427

ducted a search of the Credit Union records and provided
the Task Force with Lewis’s name and social security
number. Lewis alleges that she did so at the request of the
law enforcement officers. Lewis himself did not authorize
the search, nor did the police obtain a warrant for the
search.
  In the end, the authorities obtained a videotaped confes-
sion from Andrews, and he was charged with aiding and
abetting the Credit Union robbery in violation of 18 U.S.C.
§§ 2, 924(c), 2113(a), and 2113(d). Lewis was never charged
under either federal or state law with any offense in con-
nection with the robbery because he was incarcerated when
the bank robbery occurred.
  After Andrews filed a motion to suppress evidence of the
robbery and his videotaped confession and the court denied
that motion, the government disclosed certain Jencks Act
materials to the defense. See 18 U.S.C. § 3500. This was
how both Andrews and Lewis learned of Bolden’s role in the
investigation. On May 14, 2003, Andrews and Lewis separ-
ately brought pro se actions in state court against Bolden,
each seeking $2 million in damages from her individually,
under 42 U.S.C. § 1983, for disclosing their names and so-
cial security numbers to the Task Force. On June 6, 2003,
the government responded with a complaint in federal
district court seeking a temporary restraining order and a
protective order under 18 U.S.C. § 1514(a) and (b), that
would prohibit Andrews and Lewis from “harassing, intim-
idating, deposing or otherwise proceeding against Susan
Bolden [in the designated cases].”
  In short order, the district court issued an ex parte tempo-
rary restraining order against Andrews and Lewis enjoining
them from proceeding in any way against Bolden in their
pending pro se actions “or in any other state or federal civil
proceeding relating to any events or transactions connected
with the case of United States of America v. Todd
Nos. 03-2734 & 03-3427                                     5

Andrews . . . for charges in relation to the November 28,
2001, armed robbery of the Midwest America Federal Credit
Union.” Immediately after a hearing held on June 12, 2003,
the court converted this into a protective order under
§ 1514(b) that was to last for three years from the date of
issuance; it entered judgment on that order on June 25,
2003, and Lewis’s appeal from that judgment was docketed
in this court on June 30, 2003, as appeal No. 03-2734.
  In the meantime, Bolden removed both Lewis’s and
Andrews’s state court actions to the U.S. District Court
for the Northern District of Indiana. There she moved to
dismiss for failure to state a claim, arguing both that the
§ 1983 claim failed for lack of state action and that the
Right to Financial Privacy Act (RFPA), 12 U.S.C. § 3403(a),
which generally prohibits disclosure of financial records of
customers, did not reach her actions. The district court
granted her motion and entered judgment in her favor on
August 26, 2003, agreeing that there was no state action
and finding that she was immune under an exemption to
the RFPA, see 12 U.S.C. § 3403(c). Lewis’s appeal from that
judgment was docketed in this court on September 15, 2003,
as No. 03-3427. In a later order, we consolidated the two
appeals. (Andrews’s case dropped out along the way; we
therefore have no comment on it.)


                             II
   For reasons that will become apparent later, we consider
first Lewis’s appeal from the judgment dismissing his civil
action against Bolden. We apply a de novo standard of re-
view to a district court’s grant of the motion to dismiss for
failure to state a claim under Rule 12(b)(6). Olson v.
Wexford Clearing Servs. Corp., 397 F.3d 488, 490 (7th Cir.
2005). The question before us is whether there is any set of
facts consistent with Lewis’s allegations that would give
rise to a right to relief. Hutchinson ex rel. Baker v. Spink,
6                                   Nos. 03-2734 & 03-3427

126 F.3d 895, 900 (7th Cir. 1997) (“It is enough if the com-
plaint puts the defendants on notice of the claim and that
some set of facts could be presented that would give rise to
a right to relief.”). Lewis now relies on the RFPA and state
law to support his complaint. He correctly notes that his
earlier references to § 1983 and the Fourth Amendment do
not prevent him from going forward, because it is well es-
tablished that litigants do not need to plead legal theories.
Like Lewis, we focus most of our attention on his RFPA
theory.
  Lewis argues that the allegations of the complaint are
consistent with a finding that Bolden violated RFPA in two
ways: first, that she conducted her search at the direction
of law-enforcement officials and thus provided the govern-
ment with “access to” Lewis’s financial records in violation
of 12 U.S.C. § 3403(a); and second, she provided law-en-
forcement officials with Lewis’s name and social security
number, both of which she derived from his financial rec-
ords. The court assumed favorably to Lewis that Bolden had
done all of these things, but it then turned to § 3403(c),
which says:
    Nothing in this title shall preclude any financial insti-
    tution, or any officer, employee, or agent of a financial
    institution, from notifying a Government authority that
    such institution, or officer, employee or agent has
    information which may be relevant to a possible viola-
    tion of any statute or regulation. Such information may
    include only the name or other identifying information
    concerning any individual, corporation or account in-
    volved in and the nature of any suspected illegal
    activity.
We agree with the district court that this language shows
conclusively that Lewis has not stated a claim under RFPA.
  Lewis’s only response is to urge that subsection (c) de-
scribes an affirmative defense, and that it was therefore
Nos. 03-2734 & 03-3427                                      7

premature for the district court to dismiss his claim on the
basis of the complaint. As an abstract proposition, that is
usually true because complaints do not have to anticipate
affirmative defenses to survive a motion to dismiss. Gomez
v. Toledo, 446 U.S. 635, 640 (1980). The exception occurs
where, as here, the allegations of the complaint itself set
forth everything necessary to satisfy the affirmative de-
fense, such as when a complaint plainly reveals that an ac-
tion is untimely under the governing statute of limitations.
Leavell v. Kieffer, 189 F.3d 492, 495 (7th Cir. 1999). Bolden
did only what § 3403(c) permitted her to do, even giving
Lewis every benefit of the doubt. We similarly see no chance
of saving this complaint under the state laws governing
disclosures by financial institutions without the consent
of the customer. As Bolden points out in her brief, the
immunity conferred by § 3403(c) covers not only liability
under federal law, but also liability under “any constitution,
law, or regulation of any State.”
 We therefore affirm the judgment of the district court in
No. 03-3427, dismissing Lewis’s private civil action against
Bolden.


                             III
  We have not yet had occasion to address the standard of
review for a protective order granted under 18 U.S.C.
§ 1514(b). Because these orders are in substance injunctions
against the defendant, we think that the same abuse of
discretion standard should apply to them that we normally
use in cases reviewing the issuance of preliminary injunc-
tions. Compare Brotherhood of Maint. of Way Employee v.
Unions Pac. R.R. Co., 358 F.3d 453, 457 (7th Cir. 2004)
(applying an abuse of discretion standard to a district
court’s grant of a preliminary injunction); Zurich Am. Ins.
Co. v. Superior Court for California, 326 F.3d 816, 824 (7th
8                                   Nos. 03-2734 & 03-3427

Cir. 2003) (applying an abuse of discretion standard to
review a district court’s order enjoining as state court
proceeding).
  We are now ready to address Lewis’s appeal from the
judgment ordering him to refrain from harassing or other-
wise proceeding against Bolden in any court for matters
arising out of the Credit Union robbery. The court relied for
that order on the authority conferred in 18 U.S.C. § 1514,
which permits the government to apply for a temporary
restraining order or a protective order “prohibiting harass-
ment of a victim or witness in a Federal criminal case.”
§ 1514(a) (temporary restraining order), (b) (protective
order). The statute defines the term “harassment” to mean
“a course of conduct directed at a specific person that—(A)
causes substantial emotional distress in such person; and
(B) serves no legitimate purpose.” § 1514(c)(1). The term
“course of conduct” is defined as “a series of acts over a
period of time, however short, indicating a continuity of
purpose.” § 1514(c)(2).
   The district court offered several reasons for its con-
clusion that a protective order for Bolden was warranted in
this case. First, it thought it likely that Lewis and Andrews
were seeking discovery in the civil case (which at the time
was still in the state court). It noted that the Eleventh
Circuit has held that filing a civil lawsuit to avoid restric-
tions on criminal discovery, “while at the same time
attempting to intimidate a witness,” is exactly the type of
harassment that § 1514 was designed to eliminate. See
United States v. Tison, 780 F.2d 1569, 1573 (11th Cir. 1986)
(finding a threatened state civil action for slander was a
“course of conduct” that met the definition of harassment
under § 1514). In addition, the court found that imposing on
Bolden the prospect of defending herself against claims
amounting to $4 million was really a veiled attempt to
discourage her participation in the government’s criminal
case. On a more subjective note, the court relied on an
Nos. 03-2734 & 03-3427                                      9

affidavit submitted by Agent Loran, in which he reported
that he had been in touch with Bolden since the filing of the
civil actions, and she told him that she felt threatened,
intimidated, harassed, outraged, and frightened. Finally,
the court summarized its conclusion as follows:
       The concern about litigation against prospective wit-
    nesses is particularly heightened where, as here, the
    lawsuit on its face appears to be vexatious because,
    among other things, there may not be state action as
    required under § 1983, the Fourth Amendment does not
    apply to private actions, and federal banking law allows
    for certain disclosures without liability attaching.
    Though the validity of the claims asserted in the state
    actions are matters which ultimately will have to be
    decided by the Allen Circuit Court, it appears that the
    filing of the state court actions was not done for a
    legitimate purpose (such as to vindicate a specific right)
    but more likely than not was a tactical decision to inti-
    midate and harass prospective witness Bolden. This is
    something which this Court cannot countenance and for
    which section 1514 provides a remedy in the form of a
    protective order.
  Lewis has argued on appeal that his conduct of filing the
civil action could not, as a matter of law, constitute harass-
ment for purposes of § 1514, because the act of filing a
lawsuit does not constitute a “course of conduct” as § 1514
defines that term; that he brought his suit in good faith;
that the suit served a legitimate purpose, namely, asserting
alleged rights under the Fourth Amendment and RFPA;
that his lawsuit is protected under the “safe harbor” pro-
vision of § 1515(c); and that the simple act of filing a law-
suit is incapable of causing substantial emotional distress.
In addition, he argues that the district court was wrong to
conclude that he filed his civil action in order to circumvent
the Federal Rules of Criminal Procedure. The government
responds that Lewis has waived his arguments about
10                                   Nos. 03-2734 & 03-3427

“course of conduct”, the “safe harbor” provision of § 1515(c),
and the circumvention of the criminal rules. We do not read
the record so narrowly. Lewis’s pro se filings in opposition
to the protective order set forth the substance of the argu-
ments he is now pressing, and so we are not prevented from
reaching the merits by any waiver. This is especially ap-
propriate because Lewis never received any notice alerting
him to the need to file a proper response to the govern-
ment’s motion. Compare Lewis v. Faulkner, 680 F.2d 100,
102 (7th Cir. 1982).
  Another potential obstacle, however, arose during oral ar-
gument: has Lewis’s challenge to the protective order
become moot as a result of the conviction of Andrews in the
underlying criminal case or as a result of the district court’s
decision to dismiss his civil action under Rule 12(b)(6),
which we have concluded was correct. We think not. First,
the fact that Andrews has now been convicted in no way
protects Bolden from further harassment by Lewis. Nothing
in § 1514 indicates that Congress meant to terminate
protection as of the time the trial was over. The person for
whose benefit the protective order is entered must simply
be “a victim or witness in a Federal criminal case,” as
Bolden was. The only aspect of the case that Andrews’s
conviction affects is the possibility of abusing the discovery
process. That, however, was not the central reason why the
district court issued the order. Because that particular
reason has now disappeared, we disregard it in our evalu-
ation of the order.
  What should we do about the fact that the civil suit that
was the vehicle for the harassment has now definitively
been terminated in Bolden’s favor? The protective order was
to last for three years, but it is likely that any other civil
action Lewis might try to bring based on the events relating
to the bank robbery would be barred by claim preclusion.
Perry v. Globe Auto Recycling, Inc., 227 F.3d 950, 952 (7th
Cir. 2000) (applying federal claim preclusion inquiry into
Nos. 03-2734 & 03-3427                                      11

the “identity of claims, identity of parties, and a prior final
judgment on the merits,” also known as the transactional
test). Nevertheless, as we know from extensive experience
in this court, the fact that a litigant is likely to lose a case
does not mean that he will not file something. From time to
time, we must even resort to monetary sanctions or filing
bars to restrain abusive litigants. See Support Sys. Int’l v.
Mack, 45 F.3d 185, 186 (7th Cir. 1995) (ordering the clerk of
the court to return any papers the defendant attempted to
file in all civil actions until he paid the sanctions entered
against him for his numerous frivolous and fraudulent
filings); Alexander v. United States, 121 F.3d 312, 315 (7th
Cir. 1997) (entering a modified Mack order to address a
prisoner’s repeated filing of civil actions and successive
collateral attacks that automatically denied the later type
of filings on the 30th day of the month unless otherwise
instructed by the court). We are not suggesting that Lewis’s
single case was enough by itself to warrant a Mack or
Alexander order; our only point is that the termination of
his pending civil action against Bolden does not render the
protective order moot.
  In arguing that his lawsuit serves a legitimate purpose,
Lewis relies on the “safe harbor” provision of 18 U.S.C.
§ 1515(c), which provides that nothing in the Act “pro-
hibit[s] or punish[es] the providing of lawful, bona fide,
legal representation services in connection with or anticipa-
tion of an official proceeding.” Section 1515(c), however, is
primarily concerned with protecting defendants from
protective orders that would constrain investigation and
preparation for their defense in criminal cases or other “offi-
cial” proceedings. There is nothing “official” about Lewis’s
action, and thus it does not qualify for the exemption
recognized by § 1515(c). Even if we were wrong about that,
we have already noted that Bolden’s disclosures were
permitted by the statute. The exclusion from the statutory
prohibition that § 1515(c) describes thus has no application
to Lewis’s case.
12                                  Nos. 03-2734 & 03-3427

  Lewis argues on the merits that lawsuits are not the kind
of thing that can constitute “harassment” for purposes of
§ 1514. But there is nothing in the statute that says this,
and we see no reason to come to such a conclusion. Indeed,
this strikes us as a situation rather like the one that the
Supreme Court faced in Vendo Co. v. Lektro-Vend Corp.,
433 U.S. 623 (1977), in which the question was whether one
lengthy state court proceeding could amount to an anti-
competitive practice, because it was brought solely to
harass the target company unlawfully and to eliminate
competition. In Vendo, the situation was complicated by the
fact that the Anti-Injunction Act, 28 U.S.C. § 2283, prohib-
its most injunctions against on going state-court proceed-
ings. In the end, however, a majority of the Court agreed
that in principle, one or more state court proceedings could
be the kind of anticompetitive practice that the antitrust
laws are designed to prevent. See 433 U.S. at 644 n.*
(calling for “a pattern of baseless, repetitive claims or some
equivalent showing of grave abuse of the state courts”)
(opinion of Blackmun, J.); id. at 652-53 (opinion of
Stevens, J.). If lawsuits, whether in state or federal court,
can be a form of harassment for the antitrust laws, we see
no reason why they cannot also be a form of harassment for
the Victim Witness and Protection Act, 18 U.S.C. § 1514(c).
  Although there might have been some question about
the Anti-Injunction Act when the district court initially
entered its temporary restraining order and the protective
order, that concern evaporated when Lewis’s state court
action was removed to the federal court. (We add that it is
by no means clear that the Anti-Injunction Act would have
prohibited this order. Despite the language of the statute,
the “expressly authorized” exceptions need not be spelled
out, see Mitchum v. Foster, 407 U.S. 225, 237 (1972). In-
stead, the Act of Congress purportedly authorizing the in-
junction must create “a specific and uniquely federal right
or remedy, enforceable in a federal court of equity, that
Nos. 03-2734 & 03-3427                                     13

could be frustrated if the federal court were not empowered
to enjoin a state court proceeding.” Id. at 237-38. Section
1514 may well satisfy that test.) Once the action was in
federal court and Lewis was squarely within that court’s
personal jurisdiction, it had all the power it needed to
enjoin him from engaging in abusive litigation techniques.
It also had the power to order him to refrain from a particu-
lar course of future litigation in any court, federal or state.
Such an order by definition could not interfere with any
pending state court action, which is all that the Anti-
Injunction Act addresses.
  The only question remaining is whether the district court
abused its discretion in entering the order against Lewis on
these facts. The district court relied heavily on Tison, as we
noted earlier, in which the Eleventh Circuit held that a civil
defamation suit constituted harassment under § 1514 and
granted the government’s motion for a protective order
enjoining the state court proceeding. There, the court’s
primary reason for its holding was based on its finding that
the timing of Tison’s defamation suit indicated that his
purpose was not legitimate. It appeared that Tison was
trying to circumvent the criminal discovery rules for his
own criminal prosecution. Tison is not a perfect match with
Lewis’s case, but it does represent the conclusion of a sister
circuit that some lawsuits may be within the scope of
§ 1514. See also States v. Stewart, 872 F.2d 957, 962-63
(10th Cir. 1989) (stating that a protective order that di-
rected the defendant to cease taking discovery in his civil
case under § 1514 is consistent with a district court’s
authority under Rule 16(b) to prohibit attempts to avoid
limitations of criminal discovery rules).
  While we might have preferred a more thorough explora-
tion of the equities of Lewis’s case, the district court said
enough to allow us to follow its thinking. The court also
skirted the limits with respect to its abbreviated handling
of the evidence. Instead of hearing directly from Agent
14                                  Nos. 03-2734 & 03-3427

Loran and Bolden, for example, it relied almost exclusively
on Agent Loran’s affidavit for such critical findings as
Bolden’s substantial emotional distress. This is especially
troubling given the requirement in § 1514(b)(2) for the
defendant to have the opportunity to cross-examine wit-
nesses. Compare United States v. Carmichael, 326
F. Supp. 2d 1267 (M.D. Ala. 2004). In Carmichael, the
district court conducted two evidentiary hearings in con-
nection with the government’s motion for a protective order
requiring a defendant to take down a website soliciting
information on his criminal case, including information
about the government’s witnesses. In doing so, the court
heard testimony from the DEA agents on the case and two
of the witnesses testified regarding their fears due to the
website, ultimately concluding the government failed to
meet its burden that the protective order was warranted.
Id. at 1275-76, 1301.
   Perhaps this would justify reversal, if it were not for
several additional considerations. First, the protective order
was limited to a three-year period, almost two years of
which have already run; if Lewis wants relief from it, he
can always return to the district court and move under FED.
R. CIV. P. 60(b) for modification. Second, we learned at oral
argument that the district court was correct to be concerned
that Lewis was not likely to abandon his efforts to obtain
redress here. We were told at oral argument that he has
filed a new action, and our check of the records of the Allen
County Circuit Court reveals that he indeed filed a new
civil action for damages against Midwest Federal Credit
Union. See Docket No. 02-C01-0309PL-114 (filed Sept. 22,
2003). This action, while not against Bolden, illustrates why
some risk of harassing litigation remains for the period
covered by the protective order. We are satisfied that the
district court did not abuse its discretion in entering the
order.
Nos. 03-2734 & 03-3427                                    15

                            IV
  We conclude, therefore, that the district court was
authorized to enter a protective order enjoining Lewis from
pursuing or instituting any new litigation against Bolden.
As the victim of a credit union robbery who was only trying
to help the police in a manner expressly authorized by law,
Bolden is entitled to protection from lawsuits demanding
millions of dollars from her personally that are based on her
assistance to the authorities—lawsuits that require her to
hire a lawyer and to expend significant resources in her
defense. We also affirm the district court’s judgment in
Lewis’s civil action.
                                                 AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—6-15-05